United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hicksville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-778
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal from a September 25, 2009 decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained additional conditions causally related to the May 23, 2001 employment injury;
(2) whether the Office met its burden of proof to terminate appellant’s compensation benefits
effective October 8, 2008 on the grounds that she had no residuals of a May 23, 2001
employment injury; and (3) whether appellant established that she had any continuing
employment-related disability or condition after that date due to her accepted conditions. On
appeal, her attorney asserts that the accepted conditions should be expanded to include all
conditions outlined in the medical evidence provided by her treating physicians and further
asserted that she continued to suffer employment-related disability.

FACTUAL HISTORY
On May 23, 2001 appellant, then a 45-year-old city mail carrier, filed a traumatic injury
claim, alleging that she sustained back and arm injuries, headaches and high blood pressure when
her postal vehicle was rear-ended that day. She refused medical treatment that day, stopped
work on May 29, 2001 and did not return. The Office accepted that appellant sustained
employment-related lumbar and neck strains and she was placed on the periodic compensation
rolls.
In a May 29, 2001 report, Dr. Peter J. Lesniewski, a Board-certified orthopedic surgeon,
noted appellant’s complaints of cervical, thoracic and lumbar spine pain and headaches.
Physical examination demonstrated an unremarkable amount of spasm with restriction of motion.
Appellant was neurologically intact, with no evidence of myelopathy or radiculopathy. A
June 29, 2001 magnetic resonance imaging (MRI) scan of the cervical spine demonstrated
cervical kyphosis compatible with reflex muscle spasm; C3-4 posterior disc bulge; C4-5 through
C6-7 posterior disc herniations with ventral cerebrospinal fluid impression; at C5-6 disc
herniation increases right paracentrally with central canal stenosis at this level; right C4-5, right
C5-6 and right greater than left C6-7 foraminal narrowing; and findings suggesting C5 and C6
hemangiomas. A June 29, 2001 MRI scan of the lumbar spine demonstrated L3-4 through L5-S1
posterior disc bulging. On July 11, 2001 Dr. Lesniewski noted the MRI scan findings. He
continued to submit reports and advise that appellant could not return to work. On
September 20, 2001 Dr. Lesniewski advised that appellant had complaints of radiating lower
back pain and noted on October 2, 2001 that she continued to have problems with her back and
neck. Appellant was neurologically intact on physical examination with full motor and sensory
examinations.
In reports dated from June 13 to August 10, 2001, Dr. Kwan Jakobsen, a Board-certified
physiatrist, noted the history of injury and appellant’s complaints of neck, mid and low back
pain, headaches and occasional numbness and tingling. He provided physical examination
findings and diagnosed cervical disc herniation, lumbar disc bulge, paresthesias, weakness and
muscle spasm and advised that she could not work. A September 14, 2001 upper extremity
electromyographic (EMG) study demonstrated evidence of a mild right C5-6 radiculopathy.
Dr. Jakobsen continued to submit reports, noting physical examination findings of muscle spasm
and diminished range of motion, with an additional diagnosis of cervical radiculopathy and
advised that appellant could not work.
In reports dated June 21 to August 22, 2001, Dr. Steven Ender, a Board-certified
neurologist, noted the history of injury and appellant’s complaint of daily headaches. He
provided physical examination findings and diagnosed cervicogenic headaches, cervical
spondylosis, multiple levels of disc herniations, neural foraminal stenosis and lumbosacral
paraspinal muscle strain.
In attending physician’s reports dated July 16 and November 9, 2001, Dr. Jakobsen
diagnosed displaced intervertebral discs in the cervical and lumbar spine and checked a form box
“yes,” stating that the diagnosed conditions were caused while driving a mail delivery truck.
November 20, 2001 he stated that appellant sustained cervical disc herniations and lumbar disc
bulges on May 23, 2001 when she was rear-ended and opined that she could not work. In a

2

report dated November 23, 2001, Dr. Jakobsen described his treatment, noted the MRI scan and
EMG study findings and her complaints of significant neck and back pain. He diagnosed
cervical disc herniation with radiculopathy, lumbar disc bulge, improving paresthesia, weakness
and muscle spasm and advised that, based on the history provided and initial physical
examination, appellant’s injuries were attributed to the May 23, 2001 motor vehicle accident.
On February 13, 2002 Dr. Jakobsen additionally diagnosed lateral epicondylitis and myofascial
pain syndrome and advised that, most likely, she would not be able to return to her letter carrier
duties but could perhaps return to a light-duty position in the future. He continued to submit
reports through October 28, 2002, noting that appellant had severe chronic pain and advised that
she could not return to work due to poor sitting, standing and walking tolerance.1
On October 9, 2002 appellant was referred to Dr. Richard S. Goodman, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a November 6, 2002 report,
Dr. Goodman noted his review of the medical record, the history of injury and appellant’s report
that she had not returned to work because of headaches, backaches and depression. He provided
physical examination findings of limited cervical and lumbar range of motion with symmetrical
sensory and motor examinations and a normal straight leg raising test. Dr. Goodman advised
that appellant had fully recovered from the employment-related cervical and lumbar strains and
that the diagnoses of cervical arthritis with multiple cervical herniated discs were due to
degenerative changes in the cervical spine and were not caused by the May 23, 2001 work injury.
He advised that she continued to have symptoms due to these nonwork-related conditions with a
poor prognosis and concluded that she could return to sedentary work. In an attached work
capacity evaluation, Dr. Goodman advised that appellant could sit four hours daily; stand, walk,
reach and twist for two hours; twist, push and pull for one hour, with a 15-pound weight
restriction.
In a September 23, 2003 report, Dr. Lesniewski noted findings of tenderness and spasm
on examination of the cervical and lumbar spine with diminished range of motion and full motor
and sensory examinations. He diagnosed cervical herniations and spondylosis and lumbar
spondylosis and advised that the conditions were related to the May 2001 motor vehicle accident
with significant occupational disability. In reports dated October 25 and 31 and November 4,
2004, Dr. Lesniewski reported no change in appellant’s situation or examination, advised that
maximum medical improvement had been reached and that she could not work. In a work
capacity evaluation dated January 11, 2006, he advised that she had too many restrictions to
return to work, stating that she could sit, walk and stand 20 to 30 minutes at a time; could not
twist, bend, stoop, squat or kneel; and could push, pull and lift 10 pounds. Dr. Lesniewski
advised that appellant required 10- to 15-minute breaks every 20 to 30 minutes. In reports dated
August 16 and 18, 2006, he provided physical examination findings of restricted cervical motion
of the neck and lumbar spine. Motor and sensory examination were full, with no atrophy.
Dr. Lesniewski provided an August 18, 2006 work capacity evaluation, in which he reiterated his
restrictions, stating they were permanent. On August 28, 2007 he again advised that appellant’s
condition had not changed, referred to the physical findings of the August 16, 2006 examination
and attached a work capacity evaluation in which he reiterated his restrictions and advised that

1

Appellant also submitted unidentified medical reports. She received a third-party settlement.

3

she was totally disabled. On March 20, 2008 Dr. Lesniewski provided a work capacity
evaluation duplicating his previous restrictions.
On June 10, 2008 the Office referred appellant to Dr. P. Leo Varriale, Board-certified in
orthopedic surgery, for a second opinion evaluation. In a June 25, 2008 report, Dr. Varriale
noted the history of injury, his review of the medical record and appellant’s complaints of
nonradiating neck and lower back pain. Cervical and lumbar spine examination demonstrated no
spasm with some decreased range of motion, full strength and no sensory deficits. Straight leg
raising test was negative bilaterally. Dr. Varriale diagnosed resolved cervical and lumbosacral
strain and preexisting degenerative disc disease of the cervical and lumbar spine. He advised
that appellant had reached maximum medical improvement and could not return to her regular
job as a city carrier due to chronic neck and back pain caused by the preexisting degenerative
disc disease and that she could work six hours of sedentary work daily with lifting restricted to
20 pounds. In an attached work capacity evaluation, Dr. Varriale advised that she could sit, walk
and stand for two hours; bend and stoop for one hour; and push, pull and lift 50 pounds for two
hours daily. In a supplemental report dated August 12, 2008, he advised that there were no
objective findings of cervical and lumbosacral strain.
On September 4, 2008 the Office proposed to terminate appellant’s compensation
benefits on the grounds that the medical evidence, as characterized by Dr. Varriale’s opinion,
established that she no longer suffered residuals or disability due to the accepted conditions. In a
September 15, 2008 report, Dr. Alfred F. Faust, a Board-certified orthopedist, noted appellant’s
report that she was injured when her vehicle was hit from the rear and pushed one block forward
and her complaints of chronic neck and back pain and headaches. He advised that cervical
examination was normal with intact sensation and back demonstrated normal motor strength and
sensation. Dr. Faust diagnosed degenerative disc disease of the cervical and lumbar spines,
lumbago and cervicalgia. He stated that appellant had continued difficulty since the 2001
accident that interfered with activities of daily living and employment and advised that she had
residual limitations due to preexisting conditions.
By decision dated October 8, 2008, the Office finalized the termination. On June 29,
2009 appellant, through her attorney, requested reconsideration. He asserted that the Office
should expand the accepted conditions to include all conditions outlined in the medical evidence
and that the Office did not properly terminate appellant’s compensation benefits because a
conflict in medical evidence existed. In an undated report, Dr. Jakobsen advised that appellant’s
cervical flexion was within normal limits with limited extension and rotation. Lumbar range of
motion was improved. In a February 2, 2009 report, Dr. Dwiref Mehta, a Board-certified
surgeon, noted that appellant sustained neck and lower back injuries in a motor vehicle accident
on May 23, 2001 and his review of Dr. Lesniewski’s reports and the MRI scan reports dated
July 2, 2001. He stated that he first examined appellant on November 28, 2008 for complaints of
neck pain radiating to the right upper extremity and low back pain radiating to the right lower
extremity. Physical examination demonstrated tenderness, spasm and decreased range of motion
of the cervical and lumbar spines with a positive straight leg raising test. Strength was 4/5 in
both lower extremities and sensation was decreased in the C5-6 dermatomes of the right upper
extremity. Dr. Mehta diagnosed cervical disc herniation and radiculopathy and lumbar posterior
disc bulges at L3-4 through L5-S1 with radiculopathy. He advised that appellant was totally
disabled, stating that activity could cause severe radiating pain in the neck and lower back “and

4

most likely have exacerbation of her symptoms due [to] the job[-]related accident of
May 23, 2001.” An unsigned and unidentified psychiatric evaluation dated April 1, 2009,2 noted
that appellant, who had not worked since a motor vehicle accident in May 2001, was first seen
on November 19, 2008 with a history of partial mastectomy due to breast cancer in July 2008
and that she had recently completed intravenous chemotherapy. Appellant’s complaints of neck
and back pain and chronic headaches were reported.
By decision dated September 25, 2009, the Office denied modification of the October 8,
2008 decision. It discussed appellant’s arguments on reconsideration and found that her
compensation benefits were properly terminated based on Dr. Varriale’s well-rationalized report
and that the subsequently submitted medical evidence was insufficient to establish that she had
any continuing disability. The Office further found that the weight of the medical evidence
showed that the accepted conditions had resolved and that additional complaints were found to
be unrelated to the May 23, 2001 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Office regulations at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 In order to determine whether an employee sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident that is alleged to have occurred. The second component is
whether the employment incident caused a personal injury and generally this can be established
only by medical evidence.4
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that a claimed medical condition was caused or adversely affected by
employment factors. This burden includes the submission of a detailed description of the
employment factors or conditions, which the claimant believes caused or adversely affected the
condition or conditions for which compensation is claimed. If a claimant does establish an
employment factor, she must submit medical evidence showing that a medical condition was
caused by such a factor.5
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
2

Appellant’s attorney asserted that the report was prepared by Dr. Juliana Kanji, a psychiatrist.

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Tracey P. Spillane, 54 ECAB 608 (2003).

5

V.C., 59 ECAB 137 (2007).

6

D.G., 59 ECAB 734 (2008).

5

is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that she
sustained additional conditions caused by the May 23, 2001 motor vehicle accident when her
postal vehicle was rear-ended. To establish causal relationship, a claimant must submit a
physician’s report in which the physician reviews the employment factors identified as causing
the claimed condition and, taking these factors into consideration as well as findings upon
examination, states whether the employment injury caused or aggravated the diagnosed
conditions and presents medical rationale in support of his or her opinion.9
The accepted conditions are cervical and lumbar strains. Regarding any additional
orthopedic conditions, while the record contains MRI scan evidence of cervical disc herniations
and lumbar disc bulges, the medical record does not contain sufficient rationalized explanation
that these conditions were caused or aggravated by the May 23, 2001 motor vehicle accident.
Neither Dr. Ender nor Dr. Mehta provided an opinion regarding the cause of any diagnosed
condition and medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.10
In reports dated July 16 and November 9, 2001, Dr. Jakobsen checked a form box “yes”
and stated that the diagnosed conditions of displaced intervertebral discs were caused while
driving a postal vehicle. When a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, without explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim.11 While Dr. Jakobsen also advised in
reports dated November 20 and 23, 2001 that, based on the history provided and his initial
physical examination, the cervical disc herniations and lumbar disc bulges were caused by the
May 23, 2001 motor vehicle accident, he did not provide any medical rationale explaining the
mechanics of how appellant’s cervical disc herniations and lumbar disc bulges were caused or
aggravated by the May 23, 2001 employment injury.

7

Id.

8

Roy L. Humphrey, 57 ECAB 238 (2005).

9

J.M., 58 ECAB 303 (2007).

10

Willie M. Miller, 53 ECAB 697 (2002).

11

D.D., 57 ECAB 734 (2006).

6

In a September 23, 2003 report, Dr. Lesniewski diagnosed cervical herniations and
spondylosis and lumbar spondylosis and advised that the conditions were related to the
May 2001 motor vehicle accident with significant occupational disability. He too, did not
sufficiently explain how these numerous disc herniations and bulges were caused or aggravated
by the employment-related motor vehicle accident. As neither physician submitted sufficient
rationale in support of his conclusions, their reports are insufficient to establish that additional
cervical and lumbar conditions are employment related.12
Dr. Faust, who examined appellant in September 2008, noted the history of injury and her
complaints of chronic neck and back pain and headaches and her report that she was injured
when her vehicle was hit from the rear. Motor strength and sensory examinations were normal.
While Dr. Faust diagnosed degenerative disc disease of the cervical and lumbar spines, lumbago
and cervicalgia and advised that appellant had continued difficulty since the 2001 accident that
interfered with activities of daily living and employment, he also stated that she had residual
limitations due to preexisting conditions. The Board finds this report contradictory in regard to
causal relationship and while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The
opinion should be expressed in terms of a reasonable degree of medical certainty.13 Dr. Faust’s
report is thus insufficient to meet appellant’s burden to establish that additional conditions were
caused by the May 23, 2001 employment injury.
The Office referral physicians, Dr. Goodman, who examined appellant in
November 2002, and Dr. Varriale, who provided a second opinion evaluation on June 25, 2008,
were in agreement that the accepted cervical and lumbar strains had resolved and the cervical
and lumbar degenerative disc disease was preexisting and not caused by the May 23, 2001 motor
vehicle accident. A claimant has the burden of establishing by the weight of the reliable,
probative and substantial evidence that a claimed medical condition was caused or adversely
affected by employment factors.14 The Board finds that the weight of the medical opinion
evidence rests with the opinions of Drs. Goodman and Varriale regarding whether appellant had
additional orthopedic conditions causally related to the May 23, 2001 employment injury and she
did not submit sufficient rationalized evidence to create a conflict in medical evidence.15
In regard to any claim for an employment-related emotional condition, the only evidence
submitted is an unsigned and unidentified psychiatric evaluation dated April 1, 2009. While
appellant’s attorney asserted that this report was prepared by Dr. Kanji, a psychiatrist, this report

12

J.M., supra note 9.

13

Ricky S. Storms, 52 ECAB 349 (2001).

14

V.C., supra note 5.

15

In situations where there are opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based on a proper factual background, must be given special weight. Manuel Gill,
52 ECAB 282 (2001).

7

does not constitute competent medical evidence because it cannot be identified as having been
prepared by a physician as defined by the Federal Employees’ Compensation Act.16
Thus, as discussed above, contrary to appellant’s assertions on appeal, she did not
establish that she sustained additional conditions caused, aggravated or a consequence of the
May 23, 2001 employment injury.17
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.18 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.19
ANALYSIS -- ISSUE 2
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits on October 8, 2008. As noted above, the accepted conditions in this case
are cervical and lumbar disc bulges and an emotional condition have not been accepted as
employment related.
The medical evidence most contemporaneous with the October 8, 2008 termination
includes Dr. Lesniewski’s August 28, 2007 report when he advised that appellant’s condition had
not changed and referenced the physical findings of his August 16, 2006 report.20
Dr. Lesniewski also provided a March 20, 2008 work capacity evaluation in which he duplicated
his previous restrictions. It is unclear whether he examined appellant after August 16, 2006 and
generally, findings on examination are needed to justify a physician’s opinion that an employee
is disabled from work.21 In a June 25, 2008 report, Dr. Varriale advised that cervical and lumbar
16

Vickey C. Randall, 51 ECAB 357 (2000).

17

In discussing the range of compensable consequences, once the primary injury is causally connected with the
employment, Larson notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are essentially based
upon the concepts of direct and natural results and of claimant’s own conduct as an independent intervening cause.
The basic rule is that a subsequent injury, whether an aggravation of the original injury or a new and distinct injury,
is compensable if it is the direct and natural result of a compensable primary injury. Larson, The Law of Workers’
Compensation § 10.01 (December 2000); see Charles W. Downey, 54 ECAB 421 (2003). In the case at hand, there
is no medical evidence that contains an opinion that appellant’s cervical disc herniations and lumbar disc bulges
were aggravated by the May 23, 2001 employment injury.
18

Jaja K. Asaramo, 55 ECAB 200 (2004).

19

Id.

20

The Board has held that contemporaneous evidence is entitled to greater probative value than later evidence.
S.S., 59 ECAB 315 (2008).
21

Laurie S. Swanson, 53 ECAB 517 (2002).

8

spine examination demonstrated no spasm, some decreased range of motion, full strength and no
sensory deficits with a negative straight leg raising test bilaterally. He diagnosed resolved
cervical and lumbosacral strain and preexisting degenerative disc disease of the cervical and
lumbar spine and advised that appellant had reached maximum medical improvement. While
Dr. Varriale advised that appellant could not return to her regular job as a city carrier, he stated
that this was due to chronic neck and back pain caused by the preexisting degenerative disc
disease and not due to the accepted conditions. In a supplemental report dated August 12, 2008,
he advised that there were no objective findings of cervical and lumbosacral strain.
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of analysis manifested and the medical rationale expressed in support of
the physician’s opinion are facts, which determine the weight to be given to each individual
report.22 The Board finds that the Office properly determined that the weight of the medical
opinion evidence rested with the opinion of Dr. Varriale who provided a comprehensive report in
which he outlined examination findings and provided a rationalized explanation for his opinion
that appellant’s accepted conditions of lumbar and neck strains had resolved. The Office
therefore met its burden of proof to terminate her compensation benefits on October 8, 2008.
LEGAL PRECEDENT -- ISSUE 3
As the Office met its burden of proof to terminate appellant’s compensation benefits on
October 8, 2008, the burden shifted to her to establish that she had any continuing disability
causally related to her accepted right upper extremity injury.23 To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.24 The issue of whether a claimant’s disability
is related to an accepted condition is a medical question which must be established by a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning.25
ANALYSIS -- ISSUE 3
The Board finds that appellant submitted insufficient medical evidence with her June 29,
2009 reconsideration request to establish that she continued to be disabled after October 8, 2008
due to the accepted lumbar and neck strains. With her reconsideration request, appellant
submitted an undated report, in which Dr. Jakobsen did not comment on whether she continued
to be disabled from work. Dr. Jakobsen’s report is therefore of diminished probative value on
22

Michael S. Mina, 57 ECAB 379 (2006).

23

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

24

Jennifer Atkerson, 55 ECAB 317 (2004).

25

Sandra D. Pruitt, 57 ECAB 126 (2005).

9

the issue of continued disability. While Dr. Mehta, who provided a February 2, 2009 report,
noted physical examination findings and diagnosed cervical disc herniation and lumbar disc
bulges with radiculopathy and advised that appellant was totally disabled, he did not explain how
the accepted conditions of cervical and lumbar strain caused her disability. As discussed above,
Dr. Varriale provided a comprehensive report in which he outlined examination findings and
provided a rationalized explanation for his opinion that she accepted conditions of lumbar and
neck strains had resolved and that any disability was due to preexisting degenerative disc
disease.
Under the Act, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.26 Dr. Mehta’s report is therefore
insufficient to establish that these conditions are employment related27 or to create a conflict with
the well-rationalized report of Dr. Varriale. The medical evidence in this case is insufficient to
establish that appellant continues to have work-related disability due to the accepted cervical and
lumbar strains after October 8, 2008 due to the accepted conditions.
CONCLUSION
The Board finds that appellant failed to establish that other diagnosed conditions were
caused by the May 23, 2001 employment injury, that the Office met its burden of proof to
terminate her compensation benefits on October 8, 2008 and that she failed to meet her burden of
proof to establish that she had any disability after October 8, 2008 causally related to the
accepted lumbar and neck strains.

26

20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

27

Jennifer Atkerson, supra note 24.

10

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

